      Case 2:17-cv-04205-JJT Document 33-1 Filed 10/15/18 Page 1 of 1




 1

 2

 3

 4

 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                                FOR THE DISTRICT OF ARIZONA
 7
     Joseph P. Stone, on behalf of himself and     Case No. CV-17-04205-PHX-JJT
 8 all those similarly situated,
                                                  ORDER SETTING TELEPHONIC
 9                 Plaintiff,                     STATUS CONFERENCE
     v.
10
     Certified Folder Display Service, Inc., a
11 California corporation,

12                 Defendant.
13

14

15          Pursuant to the parties’ Joint Request for a Telephonic Status Conference, and

16 good cause appearing therefor;

17         IT IS HEREBY ORDERED setting a telephonic status conference for __________

18    before the Honorable John J. Tuchi.

19

20

21

22

23

24

25

26

27

28
                                                 -1-
